



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Amell, 2016 ONCA 336

DATE: 20160504

DOCKET: C60071

Feldman, Simmons and Pepall JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Brandon Amell

Appellant

Brandon Amell, in person

Apple Newton-Smith, duty counsel

Michael Medeiros, for the respondent

Heard and released orally: April 4, 2016

On appeal from the conviction entered on February 12,
    2015 and the sentence imposed on February 17, 2015 by Justice Celynne Dorval of
    the Ontario Court of Justice.

ENDORSEMENT

[1]

The appellant was convicted of driving a car while disqualified contrary
    to s. 259(4) of the
Criminal
Code,
R.S.C. 1985, c. C-46,
and of assault. He received an eight
    month sentence for the former and 60 days for the latter, to be served
    concurrently. He appeals against his driving conviction and assault conviction,
    and seeks leave to appeal his sentence.

[2]

At trial, the appellant admitted that he was disqualified from driving. The
    Crown submits that this admission extended to encompass all elements of the s. 259(4)
    offence, including the public nature of the driveway. We reject this
    submission.

[3]

The trial judge accepted the complainants evidence that the appellant
    was operating a motor vehicle. The trial judge made no finding on the location
    of the vehicle. The evidence disclosed that the operation of the vehicle took
    place in the driveway of the home approximately 20 feet from the entrance of
    the garage. Apart from that evidence, there was no additional evidence on
    whether the driveway constituted a street, road, highway or other public place
    within s. 259.1 of the
Code
. Nor was there any evidence led on whether
    there was an express, inherent or implied invitation to access the driveway
    within the description of
R. v. English
(1970), 1 O.R. 788
(C.A.). In these circumstances, the appeal
    from the conviction for driving while disqualified must be allowed and an
    acquittal entered as, on the basis of the record, the verdict was an
    unreasonable one.

[4]

The appeal against the assault conviction is dismissed. There was ample
    evidence in the record to support the trial judges findings and conclusion in
    that regard.

[5]

Accordingly, the appeal against the driving conviction is allowed and
    the appeal against the assault conviction is dismissed.

[6]

The only issue raised with respect to sentence concerns the probation
    condition relating to the appellants child. This issue is better addressed by
    application before the trial judge in accordance with the provisions of the
Code
.

K. Feldman J.A.

Janet Simmons
    J.A.

S.E. Pepall J.A.


